Exhibit 10.1 New Trent Inc Product Development Agreement with SHENZHEN ANYTONE TECHNOLOGY CO., LTD This Product development Agreement, herein referred to as (“Agreement”), is made by and between SHENZHEN ANYTONE TECHNOLOGY CO., LTD (“hereinafter referred as ANT”) located at 5F, 51 Building. No. 5 Qiongyu RD, High-tech industrial park, Nanshan district, Shenzhen, China. 518057 And New Trent Inc (“hereinafter referred as NT”) located at 46715 Fremont Blvd Fremont, CA 94538 This Agreement is effective as of Feb 20, 2012 (the “Effective Date”). 1. Product development Agreement (ODM) Between NT and ANT NT is an USA based company which market smart and Tablet phone power bank hereinafter to as “power bank” in worldwide market places. NT authorizes ANT as a certified factory to manufacture NT’s power bank products, which includes but it not limited to 8800BD & IMP99D.ANT agrees to follow and sign NT’s Non Disclosure Agreement (NDA) in order to meet NT’s Product Development Program standard. NT will authorize ANT to design and manufacture new power bank product for NT.During the product development, ANT agrees not to sell NT’s power bank products to any market place sellers or any other companies in the USA and UK market. NT shall undertake to sell the following product to customers in the both USA and UK during the effective period of this agreement for not less than USD 1,000,000. Order Plan Details Model Order Date Price(USD) Quantity(SET) Amount(USD) 8800BD&IMP99D Feb to April 8800BD&IMP99D May to July 8800BD&IMP99D August to September 8800BD&IMP99D October to December 1 M700 April to June M700 July to September M700 October to December Total Remark: the order details subject to PO confirmed based on both parties. If NT’s new design product sells well in the market places in both USA and UK, ANT cannot create or duplicate another design which is very similar to NT’s power bank design and sell it to other companies. 3.Payment Terms 1)50% deposit when PO is confirmed by ANT 2)50% payment 45 days after Product is shipped by ANT 4.Product Insurance and Product Warranty ANT agrees to purchase a product insurance to cover all the ANT’s products shipped to NT.If NT receives any claims caused by ANT’s battery product, ANT’s product insurance agent will be responsible for the fire investigation and also the claims against ANT’s product in both USA and UK. ANT will provide a 10-month product warranty.This 10-month warranty will start from the NT shipment receipt date. NT will be responsible for the customer support and agree to provide all replacement items to their customers.Periodically NT will send ANT a shipment of warranty related items.ANT will make best efforts to ship the replacements to NT within 30-days.If ANT deems that items are covered under their product warranty then ANT will send NT new replacement items within 30 days.NT will be responsible for the return shipping charge and ANT will be responsible for replacement shipping charge The following will be covered under the product warranty a) Product malfunction reported by NT’s end user b) Product missing parts c) Product has a physical defect after goods are received by NT’s consumers Returned Merchandise: Any returns will be subject to NT’s then standard return policies, which may be amended from time to time. 5.TERMINATION This business Agreement can be terminated when the business relation between ANT and NT is ended via written notice by either party.Written notice may be faxed, mailed, E-Mailed, or delivered in person.If ANT still owes NT money, NT will reserve a legal right to get money back with ANT liable for any legal fees. ANT agrees to pay all costs, expenses, and fees, including reasonable attorney’s fees, which may be incurred by NT in enforcing or protecting its rights following any default on the part of ANT. 2 6.LIMITATION OF LIABILITY In no event will NT be liable for any special, indirect, incidental or consequential damages, or any damages resulting from loss of profits arising out of or in connection with this Agreement or the services performed hereunder, whether in an action based on contract or tort including any action for negligence.NT will not be liable for any damages other than for the gross negligence or intentional misconduct of its agents.In no event will NT be liable for any damages in any action arising out of our in connection with this Agreement. ANT hereby consents to the jurisdiction of the State and Federal courts located in San Jose, California. IN WITNESS WHEREOF, the parties have caused this Consultant & Representative Agreement to be executed by their duly authorized representatives as of the Effective Date: Feb 20th, 2012 to Dec 31st, 2012. /s/ Jack Yu /s/ John Chang Jack Yu John Chang General Manager President of New Trent Inc Shenzhen Anytone Technology Co., Ltd New Trent Inc Date Date: 2012, Feb 20 3
